Exhibit 10.7.7

PE BIOSYSTEMS GROUP PERFORMANCE STOCK OPTIONS
(Series 1 Performance Options)

PERFORMANCE STOCK OPTION AGREEMENT dated as of March 17, 2000 by and between PE
Corporation, a Delaware corporation (the “Company”), and «Name», a regular
salaried employee of the Company or one of its subsidiaries (“you”).

     1. Grant of Option. The Company hereby grants to you a non-qualified stock
option (the “Option”) to purchase «NQ» shares of its PE Biosystems Group Common
Stock, par value $.01 per share (the “PE Biosystems Stock”), under the terms of
the PE Corporation/PE Biosystems Group 1999 Stock Incentive Plan (the “Plan”).

     2. Purchase Price of Option. The purchase price of the shares of PE
Biosystems Stock subject to the Option is $100.4688 per share.

     3. Expiration Date of Option. The Option will expire as of 12:00 a.m.
midnight (New York time) on March 17, 2010 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

     4. Exercise. The Option may be exercised as to:

                «Share_1» shares subject to the Option, on such date, after the
date hereof, as the Fair Market Value (as defined in the Plan) of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $105.4688 or
more;

                    An additional «Share_2» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $110.4688 or
more;

                    An additional «Share_3» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $115.4688 or
more;

                    An additional «Share_4» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $120.4688 or
more;

                    An additional «Share_5» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $125.4688 or
more; and

                    The remaining «Share_6» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $130.4688 or
more.

- 1 -

--------------------------------------------------------------------------------



Back to Contents

Notwithstanding the foregoing, but subject to the next sentence, the Option may
be exercised as to all shares subject to the Option on March 17, 2003.

Except as provided below, the Option may not be exercised unless you are on the
date of exercise, and have been at all times from the date of grant to the date
of exercise, a regular employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of PE Biosystems Stock to
be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of PE Biosystems Stock owned by you for
at least six months having a Fair Market Value equal to the aggregate purchase
price of the shares as to which the Option is being exercised, (c) a combination
of U.S. currency and/or previously owned shares of PE Biosystems Stock valued at
Fair Market Value, or (d) by payment of such other consideration as the
Management Resources Committee of the Board of Directors (the “Committee”) from
time to time determines. For purposes of this paragraph, Fair Market Value will
be determined as of the business day immediately preceding the day on which the
Option is exercised.

- 2 -

--------------------------------------------------------------------------------



Back to Contents

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of PE
Biosystems Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of PE Biosystems Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

- 3 -

--------------------------------------------------------------------------------



Back to Contents

16. Compliance with Law. No shares of PE Biosystems Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

  PE CORPORATION         By: _________________________________     Chairman,
President and
Chief Executive Officer      



Accepted and Agreed:


___________________________
«Name»

- 4 -

--------------------------------------------------------------------------------



Back to Contents

PE BIOSYSTEMS GROUP PERFORMANCE STOCK OPTIONS
(Series 2 Performance Options)

PERFORMANCE STOCK OPTION AGREEMENT dated as of June 15, 2000 by and between PE
Corporation, a Delaware corporation (the “Company”), and «Name», a regular
salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you a non-qualified stock
option (the “Option”) to purchase «NQ» shares of its PE Biosystems Group Common
Stock, par value $.01 per share (the “PE Biosystems Stock”), under the terms of
the PE Corporation/PE Biosystems Group 1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of PE Biosystems
Stock subject to the Option is $61.4063 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on June 15, 2010 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to:

                «Share_1» shares subject to the Option, on such date, after the
date hereof, as the Fair Market Value (as defined in the Plan) of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $66.4063 or
more;

                    An additional «Share_2» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $71.4063 or
more;

                    An additional «Share_3» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $76.4063 or
more;

                    An additional «Share_4» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $81.4063 or
more;

                    An additional «Share_5» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $86.4063 or
more; and

                    The remaining «Share_6» shares subject to the Option, on
such date, after the date hereof, as the Fair Market Value of a share of PE
Biosystems Stock averages, over a period of 90 consecutive days, $91.4063 or
more.

- 1 -

--------------------------------------------------------------------------------



Back to Contents

Notwithstanding the foregoing, but subject to the next sentence, the Option may
be exercised as to all shares subject to the Option on June 15, 2003.

Except as provided below, the Option may not be exercised unless you are on the
date of exercise, and have been at all times from the date of grant to the date
of exercise, a regular employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of PE Biosystems Stock to
be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of PE Biosystems Stock owned by you for
at least six months having a Fair Market Value equal to the aggregate purchase
price of the shares as to which the Option is being exercised, (c) a combination
of U.S. currency and/or previously owned shares of PE Biosystems Stock valued at
Fair Market Value, or (d) by payment of such other consideration as the
Management Resources Committee of the Board of Directors (the “Committee”) from
time to time determines. For purposes of this paragraph, Fair Market Value will
be determined as of the business day immediately preceding the day on which the
Option is exercised.

- 2 -

--------------------------------------------------------------------------------



Back to Contents

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of PE
Biosystems Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of PE Biosystems Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

- 3 -

--------------------------------------------------------------------------------



Back to Contents

16. Compliance with Law. No shares of PE Biosystems Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

  PE CORPORATION         By: _________________________________     Chairman,
President and
Chief Executive Officer      



Accepted and Agreed:


___________________________
«Name»

- 4 -

--------------------------------------------------------------------------------



Back to Contents

PE BIOSYSTEMS GROUP PERFORMANCE STOCK OPTIONS
(Series 3 Performance Options)

PERFORMANCE STOCK OPTION AGREEMENT dated as of September 5, 2000 by and between
PE Corporation, a Delaware corporation (the “Company”), and Barbara J. Kerr, a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you a non-qualified stock
option (the “Option”) to purchase 33,600 shares of its PE Biosystems Group
Common Stock, par value $.01 per share (the “PE Biosystems Stock”), under the
terms of the PE Corporation/PE Biosystems Group 1999 Stock Incentive Plan (the
“Plan”).

2. Purchase Price of Option. The purchase price of the shares of PE Biosystems
Stock subject to the Option is $94.125 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on September 5, 2010 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to 2,800 shares on each such date,
after the date hereof, as the Fair Market Value (as defined in the Plan) of a
share of PE Biosystems Stock averages, over a period of 90 consecutive days,
$99.125, $104.125, $109.125, $114.125, $119.125, $124.125, $129.125, $134.125,
$139.125, $144.125, $149.125, and $154.125.

Notwithstanding the foregoing, but subject to the next sentence, the Option may
be exercised as to all shares subject to the Option on September 5, 2003. Except
as provided below, the Option may not be exercised unless you are on the date of
exercise, and have been at all times from the date of grant to the date of
exercise, a regular employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

- 1 -

--------------------------------------------------------------------------------



Back to Contents

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of PE Biosystems Stock to
be purchased. However, the Option may not be exercised as to fewer than 100
shares, or the remaining shares covered by the Option if fewer than 100, at any
one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of PE Biosystems Stock owned by you for
at least six months having a Fair Market Value equal to the aggregate purchase
price of the shares as to which the Option is being exercised, (c) a combination
of U.S. currency and/or previously owned shares of PE Biosystems Stock valued at
Fair Market Value, or (d) by payment of such other consideration as the
Management Resources Committee of the Board of Directors (the “Committee”) from
time to time determines. For purposes of this paragraph, Fair Market Value will
be determined as of the business day immediately preceding the day on which the
Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Tax Withholding Obligations. As a condition to the delivery of shares of PE
Biosystems Stock upon the exercise of the Option, you agree to pay to the
Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

11. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of PE Biosystems Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

- 2 -

--------------------------------------------------------------------------------



Back to Contents

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

16. Compliance with Law. No shares of PE Biosystems Stock will be issued upon
the exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

17. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

18. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

- 3 -

--------------------------------------------------------------------------------



Back to Contents

     19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

     IN WITNESS WHEREOF, this Agreement has been duly executed by the
undersigned as of the day and year first written above.

  PE CORPORATION         By: _________________________________     Chairman,
President and
Chief Executive Officer      



Accepted and Agreed:


___________________________
«Name»

- 4 -

--------------------------------------------------------------------------------



Back to Contents

APPLIED BIOSYSTEMS GROUP PERFORMANCE STOCK OPTIONS
(Series 5 Performance Options)

PERFORMANCE STOCK OPTION AGREEMENT dated as of December 1, 2000 by and between
Applera Corporation, a Delaware corporation (the “Company”), and Kathy P.
Ordoñez, a regular salaried employee of the Company or one of its subsidiaries
(“you”).

1. Grant of Option. The Company hereby grants to you a non-qualified stock
option (the “Option”) to purchase 42,200 shares of its Applied Biosystems Group
Common Stock, par value $.01 per share (the “Applied Biosystems Stock”), under
the terms of the Applera Corporation/Applied Biosystems Group 1999 Stock
Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Applied
Biosystems Stock subject to the Option is $85.7813 per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on December 1, 2010 (the “Expiration Date”), unless it is
terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to 3,516 shares on each such date,
after the date hereof, as the Fair Market Value (as defined in the Plan) of a
share of Applied Biosystems Stock averages, over a period of 90 consecutive
days, $90.7813, $95.7813, $100.7813, and $105.7813, and as to 3,517 shares on
each such date, after the date hereof, as the Fair Market Value of a share of
Applied Biosystems Stock averages, over a period of 90 consecutive days,
$110.7813, $115.7813, $120.7813, $125.7813, $130.7813, $135.7813, $140.7813, and
$145.7813.

Notwithstanding the foregoing, but subject to the next sentence, the Option may
be exercised as to all shares subject to the Option on December 1, 2003. Except
as provided below, the Option may not be exercised unless you are on the date of
exercise, and have been at all times from the date of grant to the date of
exercise, a regular employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than Cause
(as defined below), retirement, disability, or death, you may exercise the
Option, to the extent that you would otherwise be entitled to do so at the date
of termination of employment, at any time within 30 days after the date of
termination, but not after the Expiration Date.

6. Termination of Service for Cause. If your employment with the Company is
terminated by the Company for Cause, the Option will be immediately forfeited in
full upon such termination (regardless of the extent to which the Option may
have been exercisable as of such time). For purposes of this paragraph 6 only,
“Cause” is defined as (a) any act which is in bad faith and to the detriment of
the Company or (b) a material breach of any agreement with or material
obligation to the Company.

- 1 -

--------------------------------------------------------------------------------



Back to Contents

7. Retirement or Disability. If you retire under the terms of any qualified
pension plan provided by the Company or one of its subsidiaries, or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within one year after the date of
retirement or disability retirement, but not after the Expiration Date.

8. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

9. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Applied Biosystems
Stock to be purchased. However, the Option may not be exercised as to fewer than
100 shares, or the remaining shares covered by the Option if fewer than 100, at
any one time, and the Option may not be exercised with respect to a fractional
share. The purchase price of the shares as to which the Option is exercised must
be paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Applied Biosystems Stock owned by you
for at least six months having a Fair Market Value equal to the aggregate
purchase price of the shares as to which the Option is being exercised, (c) a
combination of U.S. currency and/or previously owned shares of Applied
Biosystems Stock valued at Fair Market Value, or (d) by payment of such other
consideration as the Management Resources Committee of the Board of Directors
(the “Committee”) from time to time determines. For purposes of this paragraph,
Fair Market Value will be determined as of the business day immediately
preceding the day on which the Option is exercised.

10. Conditions to Exercise. The exercise of the Option within one year following
termination of employment is subject to the satisfaction of the conditions that
you have not (a) rendered services or engaged directly or indirectly in any
business which in the opinion of the Committee competes with or is in conflict
with the interests of the Company, or (b) violated any written agreement with
the Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

11. Tax Withholding Obligations. As a condition to the delivery of shares of
Applied Biosystems Stock upon the exercise of the Option, you agree to pay to
the Company an amount sufficient to satisfy any applicable tax withholding
obligations. Alternatively, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your pay
in order to satisfy any income, social, or other employment-related taxes
related to your participation in the Plan.

- 2 -

--------------------------------------------------------------------------------



Back to Contents

12. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Applied Biosystems Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

13. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

14. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

15. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

16. No Right to Future Benefits. The Plan and the benefits offered thereunder
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Option nor this Agreement
confers upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Option and the Plan are not part of your salary and that receipt of the
Option does not entitle you to any future benefits under the Plan or any other
plan or program of the Company.

17. Compliance with Law. No shares of Applied Biosystems Stock will be issued
upon the exercise of the Option unless counsel for the Company is satisfied that
such issuance will be in compliance with all applicable laws.

18. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

19. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

- 3 -

--------------------------------------------------------------------------------



Back to Contents

20. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

  APPLERA CORPORATION         By: _________________________________    
Chairman, President and
Chief Executive Officer      



Accepted and Agreed:


___________________________
«Name»

- 4 -

--------------------------------------------------------------------------------